ACCEPTED
                                                                                  01-15-00037-CR
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             6/1/2015 11:25:59 AM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                            NO. 01-15-00037-CR

STATE OF TEXAS                        §   IN THE                 FILED IN
                                                          1st COURT OF APPEALS
                                      §                       HOUSTON, TEXAS
VS.                                   §   9th COURT       6/1/2015 11:25:59 AM
                                      §                   CHRISTOPHER A. PRINE
BRIAN WAYNE ALLEN                     §   OF APPEALS              Clerk


         MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Brian Wayne Allen, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

        1.   This case is on appeal from the 260th Judicial District Court of

Orange County, Texas.

        2.   The case below was styled the State of Texas Vs. Brian Wayne

Allen, and numbered D-140351-R.

        3.   Appellant was convicted of Unauthorized Use of a Motorized

Vehicle.

        4.   Appellant was assessed a sentence of 2 years on December 9,

2014.

        5.   Notice of appeal was given on December 10. 2014.
     6.    The clerk's record was filed on March 12, 2015; the reporter's

record was filed on March 4, 2015.

     7.    The appellate brief is presently due on April 13, 2015.

     8.    Appellant requests an extension of time of 30 days from the

present date, i.e. June 13, 2015.

     9.    One extension to file the brief has been received in this cause.

     10.   Defendant is currently ncarcerated.

     11.   Appellant relies on the following facts as good cause for the

requested extension:

     The Attorney for Appellant has been laboring under a heavy caseload

and requires more time to prepare said brief.

     WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for

such other and further relief as the Court may deem appropriate.

                                     Respectfully submitted,

                                     Christine R. Brown-Zeto
                                     Attorney at Law
                                     1107 Green Avenue
                                     Orange, Texas 77630
                                     Tel: (409) 886-8558
                                     Fax: (409) 883-6523
                                  By: /s/ Christine R. Brown-Zeto
                                     Christine R. Brown-Zeto
                                     State Bar No. 03102200
                                     crbrown@exp.net
                                     Attorney for Brian Wayne Allen

                      CERTIFICATE OF SERVICE

     This is to certify that on June 1, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's

Office, Orange County, 801 Division St., Orange, Texas 77630, by fax to

409-883-9322.



                                  /s/ Christine R. Brown-Zeto
                                  Christine R. Brown-Zeto
STATE OF TEXAS                        §
                                      §
COUNTY OF ORANGE                      §


                                AFFIDAVIT

     BEFORE ME, the undersigned authority, on this day personally

appeared Christine R. Brown-Zeto, who after being duly sworn stated:

     "I am the attorney for the appellant in the above numbered and

     entitled cause.   I have read the foregoing Motion To Extend

     Time to File Appellant's Brief and swear that all of the

     allegations of fact contained therein are true and correct."



                                   /s/ Christine R. Brown-Zeto
                                   Christine R. Brown-Zeto
                                   Affiant


     SUBSCRIBED AND SWORN TO BEFORE ME on June1, 2015, to

certify which witness my hand and seal of office.


                                   /s/ Chrystal Murphy
                                   Notary Public, State of Texas
                                   My Commission expires: June 2, 2018